Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 5, 2022

                                      No. 04-22-00072-CV

                                 JMI CONTRACTORS, LLC,
                                        Appellant

                                                v.

                                JOSE MANUEL MEDELLIN,
                                       Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-05983
                           Honorable Aaron Haas, Judge Presiding


                          CORRECTED ORDER
         On August 1, 2022, appellant filed a motion requesting a thirty-day extension of time to
file its brief. After consideration, we grant the motion and order the brief due by August 30,
2022.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court